Exhibit 10.1

34,500,000 Units

VANTAGE ENERGY SERVICES, INC.

UNDERWRITING AGREEMENT

May 24, 2007

Deutsche Bank Securities Inc.
As Representative of the
Several Underwriters

c/o  Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York  10005

Ladies and Gentlemen:

Vantage Energy Services, Inc., a Delaware corporation (the “Company”), proposes
to sell to the several underwriters (the “Underwriters”) named in Schedule I
hereto for whom you are acting as representative (the “Representative”) an
aggregate of thirty million (30,000,000) units of the Company (the “Firm
Units”), with each unit consisting of one share of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and one warrant (collectively,
the “Warrants”) to purchase one share of Common Stock.  The respective amounts
of Firm Units to be so purchased by the each of the several Underwriters are set
forth opposite their respective names in Schedule I hereto.  The Company also
proposes to sell, at the Underwriters’ option (“Over-allotment Option”), an
aggregate of up to four million five hundred thousand (4,500,000) additional
units of the Company (the “Option Units”) as set forth below.  The terms of the
Warrants are provided for in the form of Warrant Agreement (as defined herein).

As the Representative, you have advised the Company (a) that you are authorized
to enter into this Agreement on behalf of the several Underwriters, and (b) that
the several Underwriters are willing, acting severally and not jointly, to
purchase the numbers of Firm Units set forth opposite their respective names in
Schedule I, plus their pro rata portion of the Option Units if you elect to
exercise the Over-allotment Option in whole or in part for the accounts of the
several


--------------------------------------------------------------------------------


Underwriters.  The Firm Units and the Option Units (to the extent the
Over-allotment Option is exercised) are hereinafter collectively referred to as
the “Units”, and the Units, the shares of Common Stock and the Warrants included
in the Units and the shares of Common Stock issuable upon exercise of the
Warrants are hereinafter collectively referred to as the “Securities.”

Deutsche Bank Securities Inc. (“DBSI”) has agreed to reserve up to 500,000 of
the Units to be purchased by it under this Agreement for sale to the Company’s
directors, officers, employees and business associates and other parties related
to the Company (collectively, “Participants”), as set forth in the Prospectus
(as defined below) under the heading “Underwriting” (the “Directed Unit
Program”).  The Units to be sold by DBSI and its affiliates pursuant to the
Directed Unit Program are referred to hereinafter as the “Directed Units.”  Any
Directed Units not orally confirmed for purchase by any Participants by the end
of the business day on which this Agreement is executed will be offered to the
public by the Underwriters as set forth in the Prospectus.

In consideration of the mutual agreements contained herein and of the interests
of the parties in the transactions contemplated hereby, the parties hereto agree
as follows:

1.             Representations and Warranties of the Company.

The Company represents and warrants to each of the Underwriters as follows:

(a)   A registration statement on Form S-1 (File No. 333-138565) with respect to
the Securities and the Representative’s Securities (as defined herein) has been
prepared by the Company in conformity with the requirements of the Securities
Act of 1933, as amended (the “Act”), and the rules and regulations (the “Rules
and Regulations”) of the Securities and Exchange Commission (the “Commission”)
thereunder and has been filed with the Commission. Copies of such registration
statement, including any amendments thereto, the preliminary prospectuses
(meeting the requirements of the Rules and Regulations) contained therein and
the exhibits, financial statements and schedules, as finally amended and
revised, have heretofore been delivered by the Company to you.  Such
registration statement, together with any registration statement filed by the
Company pursuant to Rule 462(b) under the Act, is herein referred to as the
“Registration Statement,” which shall be deemed to include all information
omitted therefrom in reliance upon Rules 430A or 430C under the Act and
contained in the Prospectus referred to below, has become effective under the
Act and no post-effective amendment to the Registration Statement has been filed
as of the date of this Agreement.  “Prospectus” means the form of prospectus
first filed with the Commission pursuant to and within the time limits described
in Rule 424(b) under the Act. Each preliminary prospectus included in the
Registration Statement prior to the time it becomes effective is herein referred
to as a “Preliminary Prospectus.” Any reference herein to the Registration
Statement, any Preliminary Prospectus or to the Prospectus or to any amendment
or supplement to any of the foregoing documents shall be deemed to refer to and
include any documents incorporated by reference therein, and, in the case of any
reference herein to the Prospectus, also shall be deemed to include any
documents incorporated by reference therein, and any supplements or

2


--------------------------------------------------------------------------------


amendments thereto, filed with the Commission after the date of filing of the
Prospectus under Rule 424(b) under the Act, and prior to the termination of the
offering of the Units by the Underwriters.

The Company has filed with the Commission a Form 8-A (File Number 001-33496)
providing for the registration under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of the Securities and the Representative’s
Securities.  The Units, the Warrants and the Common Stock have been duly listed,
and admitted and authorized for trading, subject only to official notice of
issuance, on the American Stock Exchange, and the Company knows of no reason or
set of facts which is likely to adversely affect such approval. Neither the
Commission nor any state regulatory authority has issued any order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus or has
instituted or, to the Company’s knowledge, threatened to institute any
proceedings with respect to such an order.  Neither the Commission nor any state
regulatory authority has issued any order preventing or suspending the
effectiveness of the Registration Statement and no proceeding for that purpose
or pursuant to Section 8A of the Act has been instituted or is pending or to the
Company’s knowledge is contemplated or threatened by the Commission.

(b)   As of the Applicable Time (as defined herein) and as of the Closing Date
or the Option Closing Date (each as defined herein), as the case may be, the
Statutory Prospectus (as defined herein) and the information included on
Schedule II hereto, all considered together (collectively, the “General
Disclosure Package”), did not and will not include any untrue statement of a
material fact and did not and will not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The Company has not prepared or used a
“free writing prospectus” as defined in Rule 405 under the Act, in connection
with the offering of Securities.  As used in this subsection and elsewhere in
this Agreement:

“Applicable Time” means 8:00 am (New York time) on the date of this Agreement or
such other time as agreed to by the Company and the Representative.

“Statutory Prospectus” as of any time means the Preliminary Prospectus relating
to the Securities or the Representative’s Securities that is included in the
Registration Statement immediately prior to that time.

(c)   The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to (i) own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus and (ii) enter into this Agreement and the Warrant
Agreement (as defined herein), the Representative’s Purchase Option (as defined
herein), the Trust Agreement (as defined herein), the Lease Agreement (as
defined herein) and the Escrow Agreement (as defined herein) and to carry out
the transactions contemplated herein and therein.  The Company does not own an
interest in any corporation, partnership, limited liability

3


--------------------------------------------------------------------------------


company, joint venture, trust or other business entity.  The Company is duly
qualified to transact business in all jurisdictions in which the conduct of its
business requires such qualification, and has all necessary authorizations,
approvals, orders, licenses, certificates and permits of and from all
governmental regulatory officials and bodies that it needs as of the date hereof
to conduct its business purpose as described in the Registration Statement, the
General Disclosure Package and the Prospectus.

(d)   All issued and outstanding securities of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, except as described
in the Registration Statement, the General Disclosure Package and the
Prospectus, and are not subject to personal liability by reason of being such
holders; and none of such securities were issued in violation of the preemptive
rights of any holders of any security of the Company or similar contractual
rights granted by the Company.  The offers and sales of the outstanding Common
Stock and Warrants were at all relevant times either registered under the Act
and the applicable state securities or Blue Sky Laws or exempt from such
registration requirements.

(e)   The shares of Common Stock that constitute the Securities and
Representative’s Securities have been duly authorized, and when issued and paid
for in accordance with the terms hereof and in accordance with the Securities
and the Representative’s Securities, will be validly issued, fully paid and
non-assessable; the holders of such shares of Common Stock are not and will not
be subject to personal liability by reason of being such holders; the Securities
and the Representative’s Securities are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company; and all corporate action required to
be taken for the authorization, issuance and sale of the Securities and the
Representative’s Securities has been duly and validly taken.

(f)    When issued, the Representative’s Purchase Option, the Representative’s
Warrants and the Warrants will constitute valid and binding obligations of the
Company to issue and sell, upon exercise thereof and payment of the respective
exercise prices therefor in accordance with the terms thereof, the number and
type of securities of the Company called for thereby in accordance with the
terms thereof and such Representative’s Purchase Option, Representative’s
Warrants and Warrants are enforceable against the Company in accordance with
their respective terms, except:  (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and
(iii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

(g)   Except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, in each case as of the Applicable Time, no holders
of any securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the

4


--------------------------------------------------------------------------------


Company have the right to require the Company to register any such securities of
the Company under the Act or to include any such securities in a registration
statement to be filed by the Company.

(h)   The information set forth under the caption “Capitalization” in the
Registration Statement and the Prospectus (and any similar section or
information contained in the General Disclosure Package) is true and correct. 
All of the Securities conform to the description thereof contained in the
Registration Statement, the General Disclosure Package and the Prospectus.  The
form of certificates for the Common Stock conforms to the corporate law
requirements of the jurisdiction of the Company’s incorporation and the
requirements of the American Stock Exchange.  Except as set forth in, or
contemplated by, the Registration Statement, the General Disclosure Package and
the Prospectus, on the effective date of the Registration Statement (the
“Effective Date”) and on the Closing Date, there will be no options, warrants,
or other rights to purchase or otherwise acquire any authorized, but unissued,
shares of Common Stock of the Company or any security convertible into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

(i)    The Commission has not issued an order preventing or suspending the use
of any Preliminary Prospectus, or the Prospectus relating to the proposed
offering of the Securities and the Representative’s Securities, and no
proceeding for that purpose or pursuant to Section 8A of the Act has been
instituted or, to the Company’s knowledge, threatened by the Commission. The
Registration Statement contains, and the Prospectus and any amendments or
supplements thereto will contain, all material statements which are required to
be stated therein by, and will conform to, the requirements of the Act and the
Rules and Regulations.  The Registration Statement and any amendment thereto do
not contain, and will not contain, any untrue statement of a material fact and
do not omit, and will not omit, to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Prospectus and
any amendments and supplements thereto do not contain, and will not contain, any
untrue statement of a material fact; and do not omit, and will not omit, to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to
information contained in or omitted from the Registration Statement or the
Prospectus, or any such amendment or supplement, in reliance upon, and in
conformity with, written information furnished to the Company by or on behalf of
any Underwriter through the Representative, specifically for use therein, it
being understood and agreed that the only such information is that described in
Section 13 herein.

(j)    The agreements and documents described in the Registration Statement, the
General Disclosure Package and the Prospectus conform in all material respects
to the descriptions thereof contained therein and there are no agreements or
other documents required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus or to be filed with the Commission
as exhibits to the Registration Statement, that have not been

5


--------------------------------------------------------------------------------


so described or filed.  Each agreement or other instrument (however
characterized or described) to which the Company is a party or by which its
property or business is or may be bound or affected and (i) that is referred to
in the General Disclosure Package or the Prospectus, or (ii) is material to the
Company’s business, has been duly and validly executed by the Company, is in
full force and effect and is enforceable against the Company and, the other
parties thereto, in accordance with its terms, except (x) as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought, and none of such agreements or instruments has been assigned by
the Company, and neither the Company nor, any other party is in breach or
default thereunder and no event has occurred that, with the lapse of time or the
giving of notice, or both, would constitute a breach or default thereunder. 
Performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.

(k)   No securities of the Company have been sold by the Company or by or on
behalf of, or for the benefit of, any person or persons controlling, controlled
by, or under common control with the Company within the three years prior to the
date hereof, except as disclosed in the Registration Statement.

(l)    All information contained in the questionnaires completed by each of the
Company’s stockholders immediately prior to the offering and listed in Schedule
II (the “Initial Stockholders”) and provided to the Underwriter as an exhibit to
such Initial Stockholder’s Insider Letter (as defined herein) is true and
correct in all material respects and the Company has not become aware of any
information which would cause the information disclosed in the questionnaires
completed by each Initial Stockholder to become inaccurate and incorrect in any
material respect.

(m)  The Company has caused to be duly executed legally binding and enforceable
agreements (except (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (ii) as enforceability of any indemnification, contribution or
noncompete provision may be limited under the federal and state securities laws,
and (iii) that the remedy of specific performance and injunctive and other forms
of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought) the
agreements substantially on the form annexed as Exhibits 10.4 through 10.9 to
the Registration Statement (the “Insider Letters”), pursuant to which each of
the Initial Stockholders of the Company agrees to certain matters including, but
not limited to, certain matters described as being agreed to by them under the

6


--------------------------------------------------------------------------------


“Proposed Business” section of the Registration Statement, the General
Disclosure Package and the Prospectus.

(n)   The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the offering and sale of the
Securities and the Representative’s Securities other than any Preliminary
Prospectus, the Prospectus and other materials, if any, permitted under the Act.

(o)   The financial statements of the Company, together with related notes and
schedules as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly the financial position and the
results of operations and cash flows of the Company, at the indicated dates and
for the indicated periods.  Such financial statements and related schedules have
been prepared in accordance with generally accepted principles of accounting
(“GAAP”), consistently applied throughout the periods involved, except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made.  The summary and selected consolidated
financial and statistical data included in the Registration Statement, the
General Disclosure Package and the Prospectus present fairly the information
shown therein and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
The Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus.  There are no financial statements
(historical or pro forma) that are required to be included in the Registration
Statement, the General Disclosure Package or the Prospectus that are not
included as required.

(p)   UHY LLP, who have certified certain of the financial statements filed with
the Commission as part of the Registration Statement, the General Disclosure
Package and the Prospectus, is an independent registered public accounting firm
with respect to the Company within the meaning of the Act and the applicable
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

(q)   Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company is not aware of (i) any material
weakness in its internal control over financial reporting or (ii) change in
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(r)    Solely to the extent that the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated by the Commission and the American Stock
Exchange thereunder (the “Sarbanes-Oxley Act”) has been applicable to the
Company, there is and has been no failure on the part of the Company to comply
in all material respects with any provision of the Sarbanes-Oxley Act.  The
Company has taken all necessary actions to ensure that it is in

7


--------------------------------------------------------------------------------


compliance with all provisions of the Sarbanes-Oxley Act that are in effect and
applicable to it on the date hereof and with which the Company is required to
comply and is actively taking steps to ensure that it will be in compliance with
other provisions of the Sarbanes-Oxley Act not currently in effect or which will
become applicable to the Company within the time periods prescribed.

(s)   There is no action, suit, claim or proceeding pending or, to the knowledge
of the Company, threatened against the Company, or, to the knowledge of the
Company, pending or threatened against any of the Initial Stockholders, before
any court or administrative agency or otherwise which if determined adversely to
the Company would either (i) have, individually or in the aggregate, a material
adverse effect on the earnings, business, management, properties, assets,
rights, operations, condition (financial or otherwise) or prospects of the
Company or (ii) prevent the consummation of the transactions contemplated hereby
(the occurrence of any such effect or any such prevention described in the
foregoing clauses (i) and (ii) being referred to as a “Material Adverse
Effect”), except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(t)    On April 9, 2007, the Company entered into a lease agreement (the “Lease
Agreement”), pursuant to which Gateway Ridgecrest, Inc. will lease to the
Company certain office space at 777 Post Oak Boulevard, Houston, Texas, for
approximately $8,000 per month until June 30, 2010.

(u)   Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus, in
each case as in effect as of the Applicable Time, there has not been any
material adverse change or any development involving a prospective material
adverse change in or affecting the earnings, business, management, properties,
assets, rights, operations, condition (financial or otherwise), or prospects of
the Company, whether or not occurring in the ordinary course of business, and
there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Company, other than
transactions in the ordinary course of business and changes and transactions
described in the Registration Statement, the General Disclosure Package and the
Prospectus, in each case as in effect as of the Applicable Time,.  The Company
has no material contingent obligations which are not disclosed in the Company’s
financial statements which are included in the Registration Statement, the
General Disclosure Package and the Prospectus, in each case as in effect as of
the Applicable Time.

(v)   The Company is not, nor with the giving of notice or lapse of time or
both, will be, (i) in violation of its certificate of incorporation, by-laws, or
other organizational documents or (ii) in violation of or in default under any
agreement, lease, contract, indenture or other instrument or obligation to which
it is a party or by which it, or any of its properties, is bound and, solely
with respect to this clause (ii), which violation or default would have a
Material Adverse Effect.  The execution, delivery, and performance by the
Company of this Agreement, the Warrant Agreement, the Representative’s Purchase
Option, the Trust Agreement, the Lease Agreement and the Escrow Agreement, the
consummation by the Company of the

8


--------------------------------------------------------------------------------


transactions herein and therein contemplated and the fulfillment of the terms
hereof will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company is a party or by
which the Company or any of its properties is bound, or of the certificate of
incorporation or by-laws of the Company or any law, order, rule or regulation
judgment, order, writ or decree applicable to the Company of any court or of any
government, regulatory body or administrative agency or other governmental body
having jurisdiction.

(w)  This Agreement, the Warrant Agreement, the Trust Agreement, the Lease
Agreement and the Escrow Agreement have been duly and validly authorized by the
Company and constitute, and the Representative’s Purchase Option, has been duly
and validly authorized by the Company and, when executed and delivered, will
constitute, the valid and binding agreements of the Company, enforceable against
the Company in accordance with their respective terms, except:  (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. This Agreement has been duly executed and delivered by the
Company.

(x)    Each approval, consent, order, authorization, designation, declaration or
filing by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement, the Warrant Agreement, the Representative’s Purchase Option, the
Trust Agreement, the Lease Agreement and the Escrow Agreement and the
consummation of the transactions herein and therein contemplated (except such
additional steps as may be required by the Commission, the National Association
of Securities Dealers, Inc. (the “NASD”) or such additional steps as may be
necessary to qualify the Securities for public offering by the Underwriters
under state securities or Blue Sky Laws) has been obtained or made and is in
full force and effect.

(y)   Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, in each case as of the Applicable Time, there are no
claims, payments, arrangements, agreements or understandings relating to the
payment of a finder’s, consulting or origination fee by the Company or any
Initial Stockholder with respect to the sale of the Securities hereunder or any
other arrangements, agreements or understandings of the Company or, to the
Company’s knowledge, any Initial Stockholder that may affect the Underwriter’s
compensation, as determined by the NASD.

(z)    The Company has not made any direct or indirect payments (in cash,
securities or otherwise) to:  (i) any person, as a finder’s fee, consulting fee
or otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who raised or provided capital to the
Company; (ii) to any NASD member; or (iii) to any person or entity that has any
direct or indirect affiliation or association with any NASD member

9


--------------------------------------------------------------------------------


(other than the NASD or the Commission), in each case, within the twelve months
prior to the Effective Date.

(aa) None of the net proceeds of the offering will be paid by the Company to any
participating NASD member or its affiliates, except as specifically authorized
herein and except as may be paid in connection with an initial Business
Combination (as defined herein) and/or one or more other transactions after the
initial Business Combination, including without limitation in connection with
the payment of investment banking fees, fees in connection with fairness
opinions and the like.

(bb) Except as disclosed in questionnaires completed by such persons and
provided to the Representatives, no officer, director or any beneficial owner of
the Company’s unregistered securities has any direct or indirect affiliation or
association with any NASD member.  The Company will advise the Representative if
it learns that any officer or director is or becomes an affiliate or associated
person of an NASD member participating in the offering.

(cc) Neither the Company nor any of its affiliates, has taken or will take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Units.

(dd) The Company is not, and after giving effect to the offering and sale of the
Units contemplated hereunder and the application of the net proceeds from such
sale as described in the General Disclosure Package and Prospectus, will not be,
an “investment company” within the meaning of such term under the Investment
Company Act of 1940 as amended (the “1940 Act”), and the rules and regulations
of the Commission thereunder.

(ee) The statistical, industry-related and market-related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources which the Company reasonably and in good faith
believes are reliable and accurate, and such data agree with the sources from
which they are derived.

(ff)   The Company has entered into a warrant agreement with respect to the
Warrants and the Representative’s Warrants with Continental Stock Transfer &
Trust Company substantially in the form of Exhibit 4.5 to the Registration
Statement (the “Warrant Agreement”).

(gg) The Company has caused the Initial Stockholders to enter into a securities
escrow agreement (the “Escrow Agreement”) with Continental Stock Transfer &
Trust Company (the “Escrow Agent”) substantially in the form of Exhibit 10.2 to
the Registration Statement. The Escrow Agreement is enforceable against each of
the Initial Stockholders (except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting

10


--------------------------------------------------------------------------------


creditors’ rights generally; (ii) as enforceability of any indemnification or
contribution provision may be limited under the federal and state securities
laws; and (iii) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought) and
will not, with or without the giving of notice or the lapse of time or both,
result in a breach of, or conflict with any of the terms and provisions of, or
constitute a default under, any agreement or instrument to which any of the
Initial Stockholders is a party.

(hh) The Company has entered into an investment management trust agreement with
Continental Stock Transfer & Trust Company, (the “Trust Agreement”) with respect
to certain proceeds of the offering substantially in the form of Exhibit 10.1 to
the Registration Statement.

(ii)   Except as provided in the Registration Statement, the General Disclosure
Package and the Prospectus, in each case as in existence as of the Applicable
Time, no Initial Stockholder, employee, officer or director of the Company is
subject to any non-competition or non-solicitation agreement with any employer
or prior employer which could materially affect his ability to be an Initial
Stockholder, employee, officer and/or director of the Company.

(jj)   Upon delivery and payment for the Firm Units on the Closing Date, the
Company will not be subject to Rule 419 under the Act and none of the Company’s
outstanding securities will be deemed to be a “penny stock” as defined in Rule
3a-51-1 under the Exchange Act.

(kk) The Company does not have any specific Business Combination (as defined
below) under consideration and the Company has not (nor has anyone on its
behalf), directly or indirectly, contacted any prospective acquisition candidate
or its representatives or had any discussions, formal or otherwise, with respect
to such a transaction.  There has been no communications or discussions between
any of the Company’s officers or directors and any of their potential contacts
or relationships regarding a potential Business Combination.

(ll)   The operations of the Company are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit,
proceeding or investigation by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
directors, officers, agents or employees with respect to the Money Laundering
Laws is pending or threatened.

(mm) The operations of the Company are and have been conducted at all times in
compliance with applicable requirements of the Foreign Corrupt Practices Act, as
amended

11


--------------------------------------------------------------------------------


and all applicable rules and regulations thereunder (collectively, the “FCPA
Laws”), and no action, suit, proceeding or investigation by or before any court
or governmental agency, authority or body or any arbitrator involving the
Company or any of its directors, officers, agents or employees with respect to
the FCPA Laws is pending or threatened.

(nn) Neither the Company nor any director, officer, agent, employee or affiliate
of the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(oo) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company would have any
liability; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or by failure to act, which would cause the loss of such
qualification.

(pp) To the Company’s knowledge, there are no affiliations or associations
between any member of the NASD and any of the Company’s officers, directors or
5% or greater securityholders, except as set forth in the Registration
Statement.

(qq) There are no relationships or related-party transactions involving the
Company or any other person required to be described in the Prospectus which
have not been described as required.

(rr)   Neither the Company nor any of the Initial Stockholders nor any other
person in each case acting on behalf of the Company (other than the
Underwriters) has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.

(ss) No consent, approval, authorization or order of, or qualification with, any
governmental body or agency, other than those obtained, is required in
connection with the offering of the Directed Units in any jurisdiction where the
Directed Units are being offered.

 

12


--------------------------------------------------------------------------------


(tt)   The Company has not offered, or caused DBSI or its affiliates to offer,
Units to any person pursuant to the Directed Unit Program with the specific
intent to unlawfully influence (i) a customer or supplier of the Company to
alter the customer’s or supplier’s level or type of business with the Company,
or (ii) a trade journalist or publication to write or publish favorable
information about the Company or its products.

(uu) There are no material contracts or documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits thereto that have not been so described or filed as required.

2.             Purchase, Sale and Delivery of the Units.

(a)   On the basis of the representations, warranties and covenants herein
contained, and subject to the conditions herein set forth, the Company agrees to
sell to the Underwriters and each Underwriter agrees, severally and not jointly,
to purchase, at a price of $7.44 per Unit, the number of Firm Units set forth
opposite the name of each Underwriter in Schedule I hereof, subject to
adjustments in accordance with Section 9 hereof.

(b)   Payment for the Firm Units to be sold hereunder is to be made in Federal
(same day) funds against delivery of certificates therefor to the Representative
for the several accounts of the Underwriters.  Such payment and delivery are to
be made through the facilities of The Depository Trust Company, New York, New
York at 10:00 a.m., New York time, on the third business day after the date of
this Agreement or at such other time and date not later than four business days
thereafter as you and the Company shall agree upon, such time and date being
herein referred to as the “Closing Date.”  (As used herein, “business day” means
a day on which the New York Stock Exchange is open for trading and on which
banks in New York are open for business and are not permitted by law or
executive order to be closed.)  Payment for the Firm Units shall be made on the
Closing Date by wire transfer in Federal (same day) funds, as follows: two
hundred twenty-nine million four hundred thousand dollars ($229,400,000)
(without giving effect to the over-allotment option) shall be deposited in the
trust account established by the Company for the benefit of the public
securityholders as described in the Registration Statement (the “Trust Fund”)
pursuant to the terms of the Trust Agreement (including seven million two
hundred thousand dollars ($7,200,000) as deferred underwriting discount, which
is to be paid to the Underwriters upon consummation of the initial Business
Combination).  One million dollars ($1,000,000) of the proceeds shall be paid to
the Company upon delivery to you of certificates (in form and substance
satisfactory to the Underwriters) representing the Firm Units (or through the
facilities of DTC) for the account of the Underwriters.  The Firm Units shall be
registered in such name or names and in such authorized denominations as the
Representative may request in writing at least two full business days prior to
the Closing Date.  The Company will permit the Representative to examine and
package the Firm Units for delivery, at least one full business day prior to the
Closing Date.  The Company shall not be obligated to sell or deliver the Firm
Units except upon tender of payment by the Representative for all the Firm
Units.

13


--------------------------------------------------------------------------------


(c)   In addition, on the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
hereby grants an option to the several Underwriters to purchase the Option Units
at the price per share as set forth in the first paragraph of this Section 2. 
The option granted hereby may be exercised in whole or in part by giving written
notice (i) at any time before the Closing Date and (ii) only once thereafter
within 30 days after the date of this Agreement, by you, as Representative of
the several Underwriters, to the Company setting forth the number of Option
Units as to which the several Underwriters are exercising the option and the
time and date at which such certificates are to be delivered.  The time and date
at which certificates for Option Units are to be delivered shall be determined
by the Representative but shall not be earlier than three nor later than 10 full
business days after the exercise of such option, nor in any event prior to the
Closing Date (such time and date being herein referred to as the “Option Closing
Date”).  If the date of exercise of the option is three or more days before the
Closing Date, the notice of exercise shall set the Closing Date as the Option
Closing Date.  The number of Option Units to be purchased by each Underwriter
shall be in the same proportion to the total number of Option Units being
purchased as the number of Firm Units being purchased by such Underwriter bears
to the total number of Firm Units, adjusted by you in such manner as to avoid
fractional units.  The option with respect to the Option Units granted hereunder
may be exercised only to cover over-allotments in the sale of the Firm Units by
the Underwriters.  You, as Representative of the several Underwriters, may
cancel such option at any time prior to its expiration by giving written notice
of such cancellation to the Company.  To the extent, if any, that the option is
exercised, payment for the Option Units shall be made on the Option Closing Date
in Federal (same day funds) through the facilities of The Depository Trust
Company in New York, New York drawn to the order of the Company.  Payment for
the Option Units shall be made on the Option Closing Date by wire transfer in
Federal (same day) funds, as follows:  $7.68 per Option Unit sold shall be
deposited in the Trust Fund pursuant to the Trust Agreement (including $0.24 per
Option Unit to be held in the Trust Fund as deferred underwriting discount,
which is to be paid to the Underwriters upon consummation of the initial
Business Combination) upon delivery to you of certificates (in form and
substance satisfactory to the Underwriters) representing the Option Units sold
(or through the facilities of DTC) for the account of the Underwriters.  The
Company shall not be obligated to sell or deliver any Option Units except upon
tender of payment by the Representative for all such Option Units.

The Company hereby agrees to issue and sell to the Representative on the
Effective Date an option (“Representative’s Purchase Option”) for the purchase
of an aggregate of one million two hundred and fifty thousand (1,250,000) units
(the “Representative’s Units”) for an aggregate purchase price of $100.00.  Each
of the Representative’s Units is identical to the Firm Units, except that the
Warrants included in the Representative’s Units (“Representative’s Warrants”)
have an exercise price of seven dollars and twenty cents ($7.20), which is equal
to one hundred and twenty percent (120%) of the exercise price of Warrants sold
to the public.  The Representative’s Purchase Option shall be exercisable, in
whole or in part, at an initial exercise price per Representative’s Unit of nine
dollars and sixty cents ($9.60), which is equal to one hundred and twenty
percent (120%) of the initial public offering price of a Unit, commencing on the
later of (i) the consummation of the Company’s initial acquisition of one or
more assets or operating businesses, through a merger, capital stock exchange,
asset or stock acquisition, exchangeable share transaction, joint venture or
other similar business combination (“Business

14


--------------------------------------------------------------------------------


Combination”) and (ii) one year from the Effective Date, and expiring on the
four-year anniversary of the Effective Date (or, if earlier, the date on which
the Warrants shall have been redeemed).  The Representative’s Purchase Option,
the Representative’s Units, the Representative’s Warrants and the shares of
Common Stock issuable upon exercise of the Representative’s Warrants are
hereinafter referred to collectively as the “Representative’s Securities.”  The
Representative understands and agrees that there are restrictions against
transferring the Representative’s Purchase Option.

Delivery and payment for the Representative’s Purchase Option shall be made on
the Closing Date.  The Company shall deliver to the Underwriter, upon payment
therefor, certificates for the Representative’s Purchase Option in the name or
names and in such authorized denominations as the Representative may request.

3.             Offering by the Underwriters.

It is understood that the several Underwriters are to make a public offering of
the Firm Units as soon as the Representative deems it advisable to do so.  The
Firm Units are to be initially offered to the public at the initial public
offering price set forth in the Prospectus.  The Representatives may from time
to time thereafter change the public offering price and other selling terms.

It is further understood that you will act as the Representatives for the
Underwriters in the offering and sale of the Units in accordance with a Master
Agreement Among Underwriters entered into by you and the several other
Underwriters.

4.             Covenants of the Company.

The Company covenants and agrees with the several Underwriters that:

(a)   The Company will (A) prepare and timely file with the Commission under
Rule 424(b) under the Act a Prospectus in a form approved by the Representative
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rules 430A or 430C under the Act, (B) not
file any amendment to the Registration Statement or distribute an amendment or
supplement to the General Disclosure Package or the Prospectus of which the
Representative shall not previously have been advised and furnished with a copy
or to which the Representative shall have reasonably objected in writing or
which is not in compliance with the Rules and Regulations and (C) file on a
timely basis all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission subsequent to the date
of the Prospectus and prior to the termination of the offering of the Units by
the Underwriters.

15


--------------------------------------------------------------------------------


(b)   The Company will not make any offer relating to the Securities that would
constitute a “free writing prospectus” (as defined in Rule 405 under the Act)
required to be filed by the Company with the Commission under Rule 433 under the
Act unless the Representative approves its use in writing prior to first use.

(c)   The Company will advise the Representative promptly (A) when the
Registration Statement or any post-effective amendment thereto shall have become
effective, (B) of receipt of any comments from the Commission, (C) of any
request of the Commission for amendment of the Registration Statement or for
supplement to the General Disclosure Package or the Prospectus or for any
additional information, and (D) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of any Preliminary Prospectus, or the
Prospectus, or of the institution of any proceedings for that purpose or
pursuant to Section 8A of the Act.  The Company will use its best efforts to
prevent the issuance of any such order and to obtain as soon as possible the
lifting thereof, if issued.

(d)   The Company will cooperate with the Representative in endeavoring to
qualify the Securities for sale under the securities laws of such jurisdictions
as the Representative may reasonably have designated in writing and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent.  The Company will, from time to time, prepare and file such
statements, reports, and other documents, as are or may be required to continue
such qualifications in effect for so long a period as the Representative may
reasonably request for distribution of the Securities.

(e)   The Company will deliver to, or upon the order of, the Representative,
from time to time, as many copies of any Preliminary Prospectus as the
Representative may reasonably request.  The Company will deliver to, or upon the
order of, the Representative during the period when delivery of a Prospectus
(or, in lieu thereof, the notice referred to under Rule 173(a) under the Act) is
required under the Act, as many copies of the Prospectus in final form, or as
thereafter amended or supplemented, as the Representative may reasonably
request.  The Company will deliver to the Representative at or before the
Closing Date, four signedcopies of the Registration Statement and all amendments
thereto including all exhibits filed therewith, and will deliver to the
Representative such number of copies of the Registration Statement (including
such number of copies of the exhibits filed therewith that may reasonably be
requested), and of all amendments thereto, as the Representative may reasonably
request.

(f)    The Company will comply with the Act and the Rules and Regulations, and
the Exchange Act, and the rules and regulations of the Commission thereunder, so
as to permit the completion of the distribution of the Units as contemplated in
this Agreement and the Prospectus.  If during the period in which a prospectus
(or, in lieu thereof, the notice referred to under Rule 173(a) under the Act) is
required by law to be delivered by an Underwriter or dealer, any event shall
occur as a result of which, in the judgment of the Company or in the reasonable

16


--------------------------------------------------------------------------------


opinion of the Underwriters, it becomes necessary to amend or supplement the
Prospectus in order to make the statements therein, in the light of the
circumstances existing at the time the Prospectus is delivered to a purchaser,
not misleading, or, if it is necessary at any time to amend or supplement the
Prospectus to comply with any law, the Company promptly will prepare and file
with the Commission an appropriate amendment to the Registration Statement or
supplement to the Prospectus.

(g)   If the General Disclosure Package is being used to solicit offers to buy
the Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Underwriters, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or to make the statements therein not conflict with the
information contained in the Registration Statement then on file, or if it is
necessary at any time to amend or supplement the General Disclosure Package to
comply with any law, the Company promptly will prepare, file with the Commission
(if required) and furnish to the Underwriters and any dealers an appropriate
amendment or supplement to the General Disclosure Package.

(h)   The Company will make generally available to its security holders, as soon
as it is practicable to do so, but in any event not later than 15 months after
the Effective Date, an earnings statement (which need not be audited) in
reasonable detail, covering a period of at least 12 consecutive months beginning
after the Effective Date, which earnings statement shall satisfy the
requirements of Section 11(a) of the Act and Rule 158 under the Act and will
advise the Representative in writing when such statement has been so made
available.

(i)    Prior to the Closing Date, the Company will furnish to the Underwriters,
to the extent they have been prepared by or are available to the Company, a copy
of any unaudited interim financial statements of the Company for any period
subsequent to the period covered by the most recent financial statements
appearing in the Registration Statement and the Prospectus.

(j)    The Company will use its best efforts to effect and maintain the listing
of the Securities on the American Stock Exchange.

(k)   The Company shall apply the net proceeds of its sale of the Securities as
set forth in the Registration Statement, General Disclosure Package and the
Prospectus and shall file such reports with the Commission with respect to the
sale of the Securities and the application of the proceeds therefrom as may be
required in accordance with Rule 463 under the Act.

(l)    The Company shall cause the proceeds of the offering to be held in the
Trust Fund to be invested only in “government securities” (as defined in the
Trust Agreement) with specific maturity dates as set forth in the Trust
Agreement and disclosed in the Prospectus.  The

17


--------------------------------------------------------------------------------


Company will otherwise use its best efforts to conduct its business (both prior
to and after the consummation of an initial Business Combination) in a manner so
that it will not become subject to the Investment Company Act.

(m)  The Company will not take, directly or indirectly, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any securities of
the Company.

(n)   The Company will comply with all applicable securities and other
applicable laws, rules and regulations in each jurisdiction in which the
Directed Units are offered in connection with the Directed Unit Program.

(o)   For a period of five years from the Effective Date, or such earlier time
upon which the Company is required to be liquidated, the Company will use its
best efforts to maintain the registration of the Securities and the
Representative’s Securities under the provisions of the Exchange Act.  For a
period of five years from the Effective Date, or such earlier time upon which
the Company is required to be liquidated or the Representative shall no longer
hold the Representative’s Purchase Option, the Company will not deregister the
Units under the Exchange Act without the prior written consent of the
Representative.

(p)   For a period of five years from the Effective Date, or until such earlier
date upon which the Company is required to be liquidated, the Company, at its
expense, shall cause its regularly engaged independent registered public
accounting firm to review (but not audit) the Company’s financial statements for
each of the first three fiscal quarters prior to the announcement of quarterly
financial information and the filing of the Company’s Form 10-Q quarterly
report.

(q)   The Company will not consummate a Business Combination with any entity
which is affiliated (as defined in Rule 405 of the Securities Act) with any
Initial Stockholder unless the Company obtains an opinion from an independent
investment banking firm stating that the Business Combination is fair to the
Company’s stockholders from a financial perspective nor will it acquire Pride
International, Inc.’s Latin America land and services division.  The Company
shall not pay any Initial Stockholder or any of their affiliates or family
members any fees or compensation from the Company, for services rendered to the
Company prior to, or in connection with, the consummation of an initial Business
Combination; provided that the Initial Stockholders shall be entitled to
reimbursement from the Company for their reasonable out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination.

(r)    For a period of five years from the Effective Date or until such earlier
time upon which the Company is required to be liquidated, the Company, upon
request from the Representative, will furnish to the Representative (Attn: 
Syndicate Manager with a copy to:

18


--------------------------------------------------------------------------------


General Counsel), copies of such financial statements and other periodic and
special reports as the Company from time to time furnishes generally to holders
of any class of securities, and promptly furnish to the Representative:  (i) a
copy of such registration statements, financial statements and periodic and
special reports as the Company shall be required to file with the Commission and
from time to time furnishes generally to holders of any such class of its
securities; and (ii) such additional documents and information with respect to
the Company and the affairs of any future subsidiaries of the Company as the
Representative may from time to time reasonably request, all subject to the
execution of a confidentiality agreement reasonably satisfactory to the Company.

(s)   For a period of five years from the date hereof or until such earlier time
upon which the Company is required to be liquidated, the Company will not take
any action or actions which may prevent or disqualify the Company’s use of
Form S-1 (or other appropriate form) for the registration of the Warrants and
the Representative’s Warrants under the Act.

(t)    The Company will maintain a transfer agent, warrant agent and, if
necessary under the jurisdiction of incorporation of the Company, a registrar
for the Units, Common  Stock and Warrants.

(u)   In the event any person or entity (excluding attorneys, accountants,
engineers, environmental or labor consultants, investigatory firms, technology
consultants and specialists and similar service providers that are not
affiliated or associated with the NASD and are not brokers or finders) is
engaged, in writing, to assist the issuer in finding or evaluating a merger
candidate, the Company will provide the following to the NASD and the
Representative prior to consummation of an initial Business Combination:
(i) copies of agreements governing said services (which details or agreements
may be appropriately redacted to account for privilege or confidentiality
concerns), and (ii) a justification as to why the person or entity providing the
merger and acquisition services should not be considered an “underwriter or
related person” with respect to the Company’s initial public offering as such
term is defined in Rule 2710(a)(6) of the NASD Conduct Rules. The Company also
agrees that proper disclosure of such arrangement or potential arrangement will
be made in the proxy statement which the Company will file for purposes of
soliciting stockholder approval for the initial Business Combination.

(v)   The Company will maintain a system of internal accounting controls
sufficient to provide reasonable assurances that:  (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with generally accepted accounting principles
and to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

19


--------------------------------------------------------------------------------


(w)  The Company shall, on the date hereof, retain its independent public
accountants to audit the financial statements of the Company as of the Closing
Date (the “Audited Financial Statements”) reflecting the receipt by the Company
of the proceeds of the initial public offering.  As soon as the Audited
Financial Statements become available, the Company shall promptly file a Current
Report on Form 8-K with the Commission, which Report shall contain the Company’s
Audited Financial Statements.

(x)    The Company shall advise the NASD if it is aware that any 5% or greater
stockholder of the Company (other than the Representative or its affiliates)
becomes an affiliate or associated person of an NASD member participating in the
distribution of the Securities.

(y)   The Company hereby agrees that the Company shall not issue (i) any shares
of Common Stock or any options or other securities convertible into Common Stock
other than in connection with a Business Combination as described in the
Prospectus, or (ii) any shares of Preferred Stock which participate in any
manner in the Trust Fund or which vote as a class with the Common Stock on a
Business Combination.

(z)    The Company hereby agrees that prior to commencing its due diligence
investigation of any assets or operating business which the Company seeks to
acquire (“Target Business”) or obtaining the services of any vendor or service
provider it will use its best efforts to attempt to cause the Target Business or
the vendor or service provider to execute a waiver letter in the form attached
hereto as Exhibit A and B, respectively.  It is understood that the Company may
not be able to obtain such letters in some or all circumstances and that,
nonetheless, the Company may still proceed with such due diligence
investigations and enter into agreements with such parties or obtaining of
services, as applicable.  Prior to the Closing Date, each officer and director
of the Company shall execute a waiver letter in the form attached hereto as
Exhibit C.

(aa) The Company shall not take any action or omit to take any action that would
cause the Company to be in breach or violation of its certificate of
incorporation or by-laws.

(bb) The Company agrees: (i) that, prior to the consummation of any Business
Combination, it will submit such transaction to the Company’s stockholders for
their approval (“Initial Transaction Vote”) even if the nature of the
acquisition is such as would not ordinarily require stockholder approval under
applicable state law; and (ii) that, in the event that the Company does not
effect a Business Combination within 24 months from the date of the Prospectus,
the Company will be liquidated as described in the Prospectus.  With respect to
the Initial Transaction Vote, the Company shall cause all of the Initial
Stockholders to vote the shares of Common Stock owned by them immediately prior
to this offering in accordance with the vote of the holders of a majority of the
IPO Shares (as defined herein) present, in person or by proxy, at a meeting of
the Company’s stockholders called for the Initial Transaction Vote.  At the time
the Company seeks approval of any potential Business Combination, the Company
will

20


--------------------------------------------------------------------------------


offer each of the holders of the Company’s Common Stock issued in this offering
(the “IPO Shares”) the right to convert such holder’s IPO Shares at a per share
price (the “Conversion Price”) equal to the amount in the Trust Fund (inclusive
of any interest income therein and net of taxes payable and amounts disbursed
for working capital purposes) on the record date for determination of
stockholders entitled to vote upon the proposal to approve such Business
Combination divided by the total number of IPO Shares.  If the Company elects to
proceed with a Business Combination, it will convert shares, based upon the
Conversion Price, from those holders of IPO Shares who affirmatively requested
such conversion and who voted against the initial Business Combination.  If (i)
holders of a majority in interest of the IPO Shares voted are not voted in favor
of any initial Business Combination or (ii) the holders of 30% or more in
interest of the IPO Shares vote against approval of any potential initial
Business Combination and exercise their conversion rights, the Company will not
proceed with such initial Business Combination and will not convert such shares.

(cc) The Company agrees that it will use its best efforts to prevent the Company
from becoming subject to Rule 419 under the Act prior to the consummation of any
Business Combination, including, but not limited to, using its best efforts to
prevent any of the Company’s outstanding securities from being deemed to be a
“penny stock” as defined in Rule 3a-51-1 under the Exchange Act during such
period.

(dd) The Company agrees that the initial Target Business(es) that it acquires
must have an aggregate fair market value equal to at least 80% of the Company’s
net assets held in the Trust Fund (net of taxes payable and amounts disbursed
for working capital purposes and excluding the amount held in the Trust Fund
representing a portion of the deferred underwriting discount) at the time of
such acquisition.  The fair market value of such business(es) must be determined
by the Board of Directors of the Company based upon standards the Board believes
are generally accepted by the financial community.  If the Board of Directors of
the Company is not able to independently determine that the Target Business(es)
have an aggregate fair market value of at least 80% of the Company’s net assets
held in the Trust Fund (net of taxes payable and amounts disbursed for working
capital purposes and excluding the amount held in the Trust Fund representing a
portion of the deferred underwriting discount) at the time of such acquisition
or a conflict of interest exists with respect to the transaction, the Company
will obtain an opinion from an unaffiliated, independent third party appraiser,
which may or may not be an investment banking firm that is a member of the NASD
with respect to the satisfaction of such criteria.  The Company is not required
to obtain an opinion from an unaffiliated, independent third party appraiser as
to the fair market value of a Target Business(es) if the Company’s Board of
Directors independently determines that the Target Business(es) does have
sufficient fair market value.

(ee) The Company agrees that, prior to the consummation of a Business
Combination, it will not take any action to amend or modify, and will not
support, directly or indirectly, or in any way endorse or recommend that
stockholders approve any amendment or modification to, the provisions of its
certificate of incorporation set forth in the Prospectus under

21


--------------------------------------------------------------------------------


the subheading “Amended and Restated Certificate of Incorporation” under the
caption “Proposed Business”.

5.             Costs and Expenses.

The Company will pay all costs, expenses and fees incident to the performance of
the obligations of the Company under this Agreement, including, without limiting
the generality of the foregoing, the following:  accounting fees of the Company;
the fees and disbursements of counsel for the Company; the cost of printing and
delivering to, or as requested by, the Underwriters copies of the Registration
Statement, Preliminary Prospectuses, the Prospectus, this Agreement,  the
Underwriters’ Selling Memorandum,  the Underwriters’ Invitation Letter,  the
Listing Application, the Blue Sky Survey and any supplements or amendments
thereto; the filing fees of the Commission; the filing fees and expenses
(including legal fees and disbursements) incident to securing any required
review by the NASD of the terms of the sale of the Units; the Listing Fee of the
American Stock Exchange; the costs and expenses (including without limitation
any damages or other amounts payable in connection with legal or contractual
liability) associated with the reforming of any contracts for sale of the Units
made by the Underwriters caused by a breach of a representation; and the
expenses, including the fees and disbursements of counsel for the Underwriters,
incurred in connection with the qualification of the Securities under State
securities or Blue Sky Laws.  The Company agrees to pay all costs and expenses
of the Underwriters, including the reasonable fees and disbursements of one
counsel for the Underwriters, incident to the offer and sale of Directed Units
by the Underwriters to employees and persons having business relationships with
the Company.  The Company shall not, however, be required to pay for any of the
Underwriter’s expenses (other than those related to qualification under NASD
regulation and State securities or Blue Sky Laws) except that, if this Agreement
shall not be consummated because the conditions in Section 6 hereof are not
satisfied, or because this Agreement is terminated by the Representative
pursuant to Section 11 hereof, or by reason of any failure, refusal or inability
on the part of the Company to perform any undertaking or satisfy any condition
of this Agreement or to comply with any of the terms hereof on its part to be
performed, unless such failure, refusal or inability is due primarily to the
default or omission of any Underwriter, the Company shall reimburse the several
Underwriters for reasonable out-of-pocket expenses, including reasonable fees
and disbursements of counsel, reasonably incurred in connection with
investigating, marketing and proposing to market the Units or in contemplation
of performing their obligations hereunder; but the Company shall not in any
event be liable to any of the several Underwriters for damages on account of
loss of anticipated profits from the sale by them of the Units.

6.             Conditions of Obligations of the Underwriters.

The several obligations of the Underwriters to purchase the Firm Units on the
Closing Date and the Option Units, if any, on the Option Closing Date are
subject to the accuracy, as of the Applicable Time, the Closing Date or the
Option Closing Date, as the case may be, of the representations and warranties
of the Company contained herein, and to the performance by the Company of its
covenants and obligations hereunder and to the following additional conditions:

 

22


--------------------------------------------------------------------------------


(a)   The Registration Statement and all post-effective amendments thereto shall
have become effective and the Prospectus shall have been filed as required by
Rules 424, 430A, 430C or 433 under the Act, as applicable, within the time
period prescribed by, and in compliance with, the Rules and Regulations, and any
request of the Commission for additional information (to be included in the
Registration Statement or otherwise) shall have been disclosed to the
Representative and complied with to its reasonable satisfaction.  No stop order
suspending the effectiveness of the Registration Statement, as amended from time
to time, shall have been issued and no proceedings for that purpose or pursuant
to Section 8A under the Act shall have been taken or, to the knowledge of the
Company, shall be contemplated or threatened by the Commission and no
injunction, restraining order or order of any nature by a Federal or state court
of competent jurisdiction shall have been issued as of the Closing Date which
would prevent the issuance of the Units.

(b)   The Representative shall have received on the Closing Date or the Option
Closing Date, as the case may be, the opinions of Ellenoff, Grossman & Schole
LLP, counsel for the Company, dated the Closing Date or the Option Closing Date,
as the case may be, addressed to the Underwriters (and stating that it may be
relied upon by counsel to the Underwriters) to the effect that:

(i)            The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement; the Company has the status
set forth in such opinion in each of the jurisdictions listed in the opinion.

(ii)           The Company has authorized and outstanding capital stock as set
forth in the Registration Statement and the Prospectus (and any similar section
or information contained in the General Disclosure Package); the authorized
securities of the Company have been duly authorized; the outstanding securities
have been duly authorized and validly issued and are fully paid and
non-assessable; all of the Securities and the Representative’s Securities, and
each agreement filed as an exhibit to the Registration Statement conform to the
description thereof contained in the Registration Statement, the General
Disclosure Package and the Prospectus; the certificates for the Securities and
the Representative’s Securities, assuming they are in the form filed with the
Commission,  are in due and proper form; the shares of Common Stock, including
the Option Units, if any, to be sold by the Company pursuant to this Agreement
have been duly authorized and will be validly issued, fully paid and
non-assessable when issued and paid for as contemplated by this Agreement; and
no preemptive rights of holders of any security exist with respect to any of the
Securities and the Representative’s Securities or the issue or sale thereof.

(iii)          The shares of Common Stock that constitute the Securities and the
Representative’s Securities have been duly authorized and, when issued and paid
for in accordance with the terms thereof, will be validly issued, fully paid and
non-assessable.  When issued, the Representative’s Purchase Option, the
Representative’s Warrants and the Warrants

23


--------------------------------------------------------------------------------


will constitute valid and binding obligations of the Company to issue and sell,
upon exercise thereof and payment therefor, the number and type of securities of
the Company called for thereby and such Warrants, the Representative’s Purchase
Option, and the Representative’s Warrants, when issued, in each case, are
enforceable against the Company in accordance with their respective terms.

(iv)          The Registration Statement has become effective under the Act and,
to the best of the knowledge of such counsel, no stop order proceedings with
respect thereto and no proceeding for that purpose or pursuant to Section 8A of
the Act have been instituted or are pending or threatened under the Act.

(v)           The Registration Statement, the Prospectus and each amendment or
supplement thereto comply as to form in all material respects with the
requirements of the Act and the applicable rules and regulations thereunder
(except that such counsel need express no opinion as to the financial statements
and related schedules therein.)

(vi)          The statements under the captions “Comparison to offerings of
blank check companies,” “Description of Securities” and “Item 14 of Part II” in
the Prospectus, insofar as such statements constitute a summary of documents
referred to therein or matters of law, fairly summarize in all material respects
the information called for with respect to such documents and matters.

(vii)         Such counsel does not know of any contracts or documents required
to be filed as exhibits to the Registration Statement or described in the
Registration Statement or the Prospectus which are not so filed or described as
required, and such contracts and documents as are summarized in and attached as
an exhibit to the Registration Statement or the Prospectus are fairly summarized
in all material respects.

(viii)        Such counsel knows of no material legal or governmental
proceedings pending or threatened against the Company except as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, in
each case as of the Applicable Time.

(ix)           The execution and delivery of this Agreement, the Warrant
Agreement, the Representative’s Purchase Option, the Escrow Agreement, the Trust
Agreement and the Lease Agreement, the consummation of the transactions
contemplated therein and herein and the issuance and sale of the Securities and
Representative’s Securities do not and will not conflict with or violate any of
the terms or provisions of the charter or by-laws of the Company, or conflict
with or result in a breach of, or default under, any of the terms or provisions
of any material indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which the Company or any of the Subsidiaries may be bound, or violate any
judgment, order or decree known by such counsel to

24


--------------------------------------------------------------------------------


be applicable to the Company of any court, domestic or foreign, or of any
federal, state or other regulatory authority or other governmental body having
jurisdiction over the Company, its properties or assets.

(x)            This Agreement has been duly authorized, executed and delivered
by the Company.

(xi)           The Warrant Agreement, the Lease Agreement, the Trust Agreement,
the Escrow Agreement and the Representative’s Purchase Option have each been
duly and validly authorized and, when executed and delivered by the Company,
will constitute the valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms.

(xii)          No approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body is necessary in connection with the execution and delivery of
this Agreement and the consummation of the transactions herein contemplated
(other than as may be required by the NASD or as required by State securities
and Blue Sky Laws as to which such counsel need express no opinion) except such
as have been obtained or made, specifying the same.

(xiii)         The Company is not, and will not become, as a result of the
consummation of the transactions contemplated by this Agreement, and application
of the net proceeds therefrom as described in the Prospectus, required to
register as an investment company under the 1940 Act.

(xiv)        Upon delivery and payment for the Firm Units on the Closing Date,
the Company will not be subject to Rule 419 under the Act and none of the
Company’s outstanding securities will be deemed to be a “penny stock” as defined
in Rule 3a-51-1 under the Exchange Act.

In rendering such opinion Ellenoff, Grossman & Schole LLP may rely as to matters
governed by the laws of states other than New York or federal laws on local
counsel in such jurisdictions, provided that in each case Ellenoff, Grossman &
Schole LLP shall state that they believe that they and the Underwriters are
justified in relying on such other counsel.  In addition to the matters set
forth above, such opinion shall also include a statement to the effect that
nothing has come to the attention of such counsel which leads them to believe
that (i) the Registration Statement, at the time it became effective under the
Act (including the information deemed to be a part of the Registration Statement
at the time it became effective pursuant to Rules 430A or 430C under the Act)
and as of the Closing Date or the Option Closing Date, as the case may be,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the General Disclosure Package, as of
the Applicable Time, contained an untrue

25


--------------------------------------------------------------------------------


statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (iii) the Prospectus, or any supplement
thereto, on the date it was filed pursuant to the Rules and Regulations and as
of the Closing Date or the Option Closing Date, as the case may be, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except that such
counsel need express no view as to financial statements and schedules and other
financial data therein).  With respect to such statement, Ellenoff, Grossman &
Schole LLP may state that their belief is based upon the procedures set forth
therein, but is without independent check and verification.

(c)   The Representative shall have received an opinion and statement of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Underwriters, dated
the Closing Date or the Option Closing Date, as the case may be, with respect to
such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(d)   The Representative shall have received at or prior to the Closing Date
from Skadden, Arps, Slate, Meagher & Flom LLP a memorandum or summary, in form
and substance satisfactory to the Representative, with respect to the
qualification for offering and sale by the Underwriters of the Securities under
the state securities or Blue Sky Laws of such jurisdictions as the
Representative may reasonably have designated to the Company.

(e)   The Representative shall have received, on each of the date hereof, the
Closing Date and, if applicable, the Option Closing Date, a letter dated the
date hereof, the Closing Date or the Option Closing Date, as the case may be, in
form and substance satisfactory to the Representative, of UHY LLP confirming
that it is an independent registered public accounting firm with respect to the
Company within the meaning of the Act and the applicable Rules and Regulations
and the PCAOB and stating that in their opinion the financial statements and
schedules examined by it and included in the Registration Statement, the General
Disclosure Package and the Prospectus comply in form in all material respects
with the applicable accounting requirements of the Act and the related Rules and
Regulations; and containing such other statements and information as is
ordinarily included in accountants’ “comfort letters” to Underwriters with
respect to the financial statements and certain financial and statistical
information contained in the Registration Statement, the General Disclosure
Package and the Prospectus.

(f)    The Representative shall have received on the Closing Date and, if
applicable, the Option Closing Date, as the case may be, a certificate or
certificates of the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect that, as of the Closing Date or the Option Closing
Date, as the case may be, each of them severally represents as follows:

26


--------------------------------------------------------------------------------


(i)            The Registration Statement has become effective under the Act and
no stop order suspending the effectiveness of the Registration Statement or no
order preventing or suspending the use of any Preliminary Prospectus, or the
Prospectus has been issued, and no proceedings for such purpose or pursuant to
Section 8A of the Act have been taken or are, to his or her knowledge,
contemplated or threatened by the Commission;

(ii)           The representations and warranties of the Company contained in
Section 1 hereof are true and correct as of the Closing Date or the Option
Closing Date, as the case may be;

(iii)          All filings required to have been made pursuant to Rules 424,
430A or 430C under the Act have been made as and when required by such rules;

(iv)          He or she has carefully examined the General Disclosure Package
and, in his or her opinion, as of the Applicable Time, the statements contained
in the General Disclosure Package did not contain any untrue statement of a
material fact, and such General Disclosure Package, when considered together
with the General Disclosure Package, did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(v)           He or she has carefully examined the Registration Statement and,
in his or her opinion, as of the effective date of the Registration Statement,
the Registration Statement and any amendments thereto did not contain any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein not misleading, in light of the
circumstances under which they were made and since the Effective Date, no event
has occurred which should have been set forth in a supplement to or an amendment
of the Prospectus which has not been so set forth in such supplement or
amendment;

(vi)          He or she has carefully examined the Prospectus and, in his or her
opinion, as of its date and the Closing Date or the Option Closing Date, as the
case may be, the Prospectus and any amendments and supplements thereto did not
contain any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and

(vii)         Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus, there
has not been any material adverse change or any development involving a
prospective material adverse change in or affecting the business, management,
properties, assets, rights, operations, condition (financial or otherwise) or
prospects of the Company, whether or not arising in the ordinary course of
business.

27


--------------------------------------------------------------------------------


(g)   The Company shall have furnished to the Representative such further
certificates and documents confirming the representations and warranties,
covenants and conditions contained herein and related matters as the
Representative may reasonably have requested.

(h)   The Firm Units and Option Units, if any, shall have been duly listed,
subject to notice of issuance, on the American Stock Exchange.

(i)    The Company shall have delivered to the Representative executed copies of
the Escrow Agreement, the Trust Agreement, the Warrant Agreement, the Lease
Agreement and each of the Insider Letters.

(j)    On the Closing Date, the Company shall have delivered to the
Representative executed copies of the Representative’s Purchase Option.

(k)   The Company shall have deposited into the Trust Fund the six million
dollars ($6,000,000) in proceeds received by the Company as consideration for
the sale to the Initial Stockholders of 3,000,0000 Warrants and 375,000 Units in
a private placement completed prior to the Closing Date.

The opinions and certificates mentioned in this Agreement shall be deemed to be
in compliance with the provisions hereof only if they are in all material
respects satisfactory to the Representative and to Skadden, Arps, Slate, Meagher
& Flom LLP, counsel for the Underwriters.

If any of the conditions hereinabove provided for in this Section 6 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
obligations of the Underwriters hereunder may be terminated by the
Representative by notifying the Company of such termination in writing at or
prior to the Closing Date or the Option Closing Date, as the case may be.

In such event, the Company and the Underwriters shall not be under any
obligation to each other (except to the extent provided in Sections 5 and 8
hereof).

7.             Conditions of the Obligations of the Company.

The obligations of the Company to sell and deliver the portion of the Securities
and the Representative’s Securities required to be delivered as and when
specified in this Agreement are subject to the conditions that at the Closing
Date or the Option Closing Date, as the case may be, no stop order suspending
the effectiveness of the Registration Statement shall have been issued and in
effect or proceedings therefor initiated or threatened.

28


--------------------------------------------------------------------------------


8.             Indemnification.

(a)   The Company agrees:

(1)           to indemnify and hold harmless each Underwriter and each person,
if any, who controls any Underwriter within the meaning of either Section 15 of
the Act or Section 20 of the Exchange Act, against any losses, claims, damages
or liabilities to which such Underwriter or any such controlling person may
become subject under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of or are based upon  (i) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement, any Preliminary
Prospectus, the General Disclosure Package, the Prospectus or any amendment or
supplement thereto or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made; provided, however, that the Company will not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement, or omission or
alleged omission made in the Registration Statement, any Preliminary Prospectus,
the General Disclosure Package, the Prospectus, or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by or through the Representative specifically for use therein, it being
understood and agreed that  the only such information furnished by any
Underwriter consists of the information described as such in Section 13 herein;
and

(2)           to reimburse each Underwriter and each such controlling person
upon demand for any legal or other out-of-pocket expenses reasonably incurred by
such Underwriter or such controlling person in connection with investigating or
defending any such loss, claim, damage or liability, action or proceeding or in
responding to a subpoena or governmental inquiry related to the offering of the
Securities, whether or not such Underwriter or controlling person is a party to
any action or proceeding.  In the event that it is finally judicially determined
that the Underwriters were not entitled to receive payments for legal and other
expenses pursuant to this subparagraph, the Underwriters will promptly return
all sums that had been advanced pursuant hereto.

(b)   Each Underwriter severally and not jointly will indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of the Act, against any losses, claims, damages or
liabilities to which the Company or any such director, officer, or controlling
person may become subject under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of or are based upon (i)  any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement, any
Preliminary Prospectus, the General Disclosure Package, the Prospectus or any
amendment or supplement thereto, or (ii) the omission or the alleged omission to
state therein a material fact required to be stated therein or necessary to make

29


--------------------------------------------------------------------------------


the statements therein not misleading in the light of the circumstances under
which they were made; and will reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that each Underwriter will
be liable in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission has been
made in the Registration Statement, any Preliminary Prospectus, the General
Disclosure Package the Prospectus or such amendment or supplement, in reliance
upon and in conformity with written information furnished to the Company by or
through the Representative specifically for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in Section 13 herein.  This indemnity
agreement will be in addition to any liability which such Underwriter may
otherwise have.

(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 8, such person (the “indemnified party”) shall promptly
notify the person against whom such indemnity may be sought (the “indemnifying
party”) in writing.  No indemnification provided for in Section 8(a) or (b)
shall be available to any party who shall fail to give notice as provided in
this Section 8(c) if the party to whom notice was not given was unaware of the
proceeding to which such notice would have related and was materially prejudiced
by the failure to give such notice, but the failure to give such notice shall
not relieve the indemnifying party or parties from any liability which it or
they may have to the indemnified party for contribution or otherwise than on
account of the provisions of Section 8(a) or (b).  In case any such proceeding
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled  to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party and shall pay as
incurred the fees and disbursements of such counsel related to such proceeding. 
In any such proceeding, any indemnified party shall have the right to retain its
own counsel at its own expense.  Notwithstanding the foregoing, the indemnifying
party shall pay as incurred (or within 30 days of presentation) the fees and
expenses of the counsel retained by the indemnified party in the event  (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel,  (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them or
(iii) the indemnifying party shall have failed to assume the defense and employ
counsel acceptable to the indemnified party within a reasonable period of time
after notice of commencement of the action.  It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm for all such indemnified parties.  Such
firm shall be designated in writing by you in the case of parties indemnified
pursuant to Section 8(a) and by the Company in the case of parties indemnified
pursuant to Section 8(b).  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent but if settled
with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. 

30


--------------------------------------------------------------------------------


In addition, the indemnifying party will not, without the prior written consent
of the indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding.

(d)   The Company, agrees to indemnify and hold harmless DBSI and its affiliates
and each person, if any, who controls DBSI or its affiliates within the meaning
of either Section 15 of the Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) (i) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
material prepared by or with the consent of the Company for distribution to
Participants in connection with the Directed Unit Program, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(ii) caused by the failure of any Participant to pay for and accept delivery of
Directed Units that the Participant has agreed to purchase; or (iii) related to,
arising out of, or in connection with the Directed Unit Program other than
losses, claims, damages or liabilities (or expenses relating thereto) that are
finally judicially determined to have resulted from the bad faith or gross
negligence of DBSI.

(e)   To the extent the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other from the offering of the Securities. 
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof),
as well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Underwriters, in each
case as set forth in the table on the cover page of the Prospectus.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Underwriters on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

31


--------------------------------------------------------------------------------


The Company, and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this Section 8(e) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8(e).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 8(e) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (e), (i) no Underwriter shall be required to
contribute any amount in excess of the underwriting discounts and commissions
applicable to the Securities purchased by such Underwriter and  (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

(f)    In any proceeding relating to the Registration Statement, any Preliminary
Prospectus, the General Disclosure Package, the Prospectus or any supplement or
amendment thereto, each party against whom contribution may be sought under this
Section 8 hereby consents to the jurisdiction of any court having jurisdiction
over any other contributing party, agrees that process issuing from such court
may be served upon it by any other contributing party and consents to the
service of such process and agrees that any other contributing party may join it
as an additional defendant in any such proceeding in which such other
contributing party is a party.

(g)   Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 8 shall be paid by the indemnifying party to the indemnified party as
such losses, claims, damages, liabilities or expenses are incurred.  The
indemnity and contribution agreements contained in this Section 8 and the
representations and warranties of the Company set forth in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Underwriter or any person controlling
any Underwriter, the Company, its directors or officers or any persons
controlling the Company, (ii) acceptance of any Units and payment therefor
hereunder, and (iii) any termination of this Agreement.  A successor to any
Underwriter, or any person controlling any Underwriter, or to the Company, its
directors or officers, or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Section 8.

9.             Default by Underwriters.

If on the Closing Date or the Option Closing Date, as the case may be, any
Underwriter shall fail to purchase and pay for the portion of the Units which
such Underwriter has agreed to purchase and pay for on such date (otherwise than
by reason of any default on the part of the Company), the Representative of the
Underwriters, shall use its reasonable efforts to procure within 36 hours
thereafter one or more of the other Underwriters, or any others, to purchase
from the Company such amounts as may be agreed upon and upon the terms set forth

32


--------------------------------------------------------------------------------


herein, the Units which the defaulting Underwriter or Underwriters failed to
purchase.  If during such 36 hours the Representative, shall not have procured
such other Underwriters, or any others, to purchase the Units agreed to be
purchased by the defaulting Underwriter or Underwriters, then  (a) if the
aggregate number of shares with respect to which such default shall occur does
not exceed 10% of the Units to be purchased on the Closing Date or the Option
Closing date, as the case may be, the other Underwriters shall be obligated,
severally, in proportion to the respective numbers of Units which they are
obligated to purchase hereunder, to purchase the Units which such defaulting
Underwriter or Underwriters failed to purchase, or  (b) if the aggregate number
of Units with respect to which such default shall occur exceeds 10% of the Units
to be purchased on the Closing Date or the Option Closing Date, as the case may
be, the Company or the Representative will have the right, by written notice
given within the next 36-hour period to the parties to this Agreement, to
terminate this Agreement without liability on the part of the non-defaulting
Underwriters or of the Company except to the extent provided in Sections 5 and 8
hereof.  In the event of a default by any Underwriter or Underwriters, as set
forth in this Section 9, the Closing Date or Option Closing Date, as the case
may be, may be postponed for such period, not exceeding seven days, as you, as
Representative, may determine in order that the required changes in the
Registration Statement, the General Disclosure Package or in the Prospectus or
in any other documents or arrangements may be effected.  The term “Underwriter”
includes any person substituted for a defaulting Underwriter.  Any action taken
under this Section 9 shall not relieve any defaulting Underwriter from liability
in respect of any default of such Underwriter under this Agreement.

10.           Notices.

All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered, telecopied or telegraphed and
confirmed as follows:  if to the Underwriters, to Deutsche Bank Securities Inc.,
60 Wall Street, 4th Floor, New York, New York 10005; Attention: Syndicate
Manager, with a copy to Deutsche Bank Securities Inc., 60 Wall Street, New York,
New York 10005, Attention: General Counsel; with a copy to Gregg A. Noel, Esq.,
Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue, Los Angeles,
California 90071; if to the Company, to Vantage Energy Services, Inc., 777 Post
Oak Blvd., Suite 610, Houston, Texas 77056, Attn: Chief Executive Officer, with
a copy to: Douglas Ellenoff, Esq., Ellenoff, Grossman & Schole LLP, 370
Lexington Avenue, New York, New York 10017.

11.           Termination.

This Agreement may be terminated by the Representative by notice to the Company
(a) at any time prior to the Closing Date or any Option Closing Date (if
different from the Closing Date and then only as to Option Units) if any of the
following has occurred:  (i) since the respective dates as of which information
is given in the Registration Statement, the General Disclosure Package and the
Prospectus, as in effect as of the Applicable Time, any material adverse change
or any development involving a prospective material adverse change in or
affecting the earnings, business, management, properties, assets, rights,
operations, condition (financial or otherwise) or prospects of the Company,
whether or not arising in the ordinary

33


--------------------------------------------------------------------------------


course of business, (ii) any outbreak or escalation of hostilities or
declaration of war or national emergency or other national or international
calamity or crisis (including, without limitation, an act of terrorism)  if the
effect of such outbreak, escalation, declaration, emergency, calamity or crisis
on the financial markets of the United States would, in the Representative’s
judgment, materially impair the investment quality of the Securities, (iii) any
material change in economic or political conditions if the effect of such change
on the financial markets of the United States would, in the Representative’s
judgment, materially impair the investment quality of the Securities, (iv)
suspension of trading in securities generally on the New York Stock Exchange,
the American Stock Exchange or the Nasdaq Global Market or limitation on prices
(other than limitations on hours or numbers of days of trading) for securities
on either such Exchange, (v) the enactment, publication, decree or other
promulgation of any statute, regulation, rule or order of any court or other
governmental authority which in the Representative’s opinion materially and
adversely affects or may materially and adversely affect the business or
operations of the Company, (vi) the declaration of a banking moratorium by
United States or New York State authorities, (vii) the suspension of trading of
the Company’s Units by the American Stock Exchange, the Commission, or any other
governmental authority or, (viii) the taking of any action by any governmental
body or agency in respect of its monetary or fiscal affairs which in the
Representative’s reasonable opinion has a material adverse effect on the
securities markets in the United States; or (b) as provided in Sections 6 and 9
of this Agreement.

12.           Successors.

This Agreement has been and is made solely for the benefit of the Underwriters
and  the Company and their respective successors, executors, administrators,
heirs and assigns, and the officers, directors and controlling persons referred
to herein, and no other person will have any right or obligation hereunder.  No
purchaser of any of the Units from any Underwriter shall be deemed a successor
or assign merely because of such purchase.

13.           Information Provided by Underwriters.

The Company and the Underwriters acknowledge and agree that the only information
furnished or to be furnished by any Underwriter to the Company for inclusion in
the Registration Statement, any Preliminary Prospectus,  or the Prospectus
consists of the information set forth in the third, twelfth, thirteenth and
fourteenth paragraphs under the caption “Underwriting” in the Prospectus.

14.           Miscellaneous.

The reimbursement, indemnification and contribution agreements contained in this
Agreement and the representations, warranties and covenants in this Agreement
shall remain in full force and effect regardless of  (a) any termination of this
Agreement,  (b) any investigation made by or on behalf of any Underwriter or
controlling person thereof, or by or on behalf of the Company or its directors
or officers, and (c) delivery of and payment for the Units under this Agreement.

34


--------------------------------------------------------------------------------


The Company acknowledges and agrees that each Underwriter in providing
investment banking services to the Company in connection with the offering,
including in acting pursuant to the terms of this Agreement, has acted and is
acting as an independent contractor and not as a fiduciary and the Company does
not intend such Underwriter to act in any capacity other than as an independent
contractor, including as a fiduciary or in any other position of higher trust.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York, including, without limitation, Section 5-1401 of the
New York General Obligations Law.

The Company agrees that any suit, action or proceeding against it brought by any
Underwriter, the directors, officers, employees, affiliates and agents of any
Underwriter, or by any person who controls any Underwriter, arising out of or
based upon this Agreement or the transactions contemplated hereby may be
instituted in any State court or U.S. federal court in The City of New York and
County of New York, and waives any objection which it may now or hereafter have
to the laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35


--------------------------------------------------------------------------------


If the foregoing letter is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicates hereof,
whereupon it will become a binding agreement among the Company and the several
Underwriters in accordance with its terms.

Very truly yours,

 

 

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

By

/s/ Paul A. Bragg

 

 

Name:

Paul A. Bragg

 

 

Title:

Chairman and Chief Executive Officer

 

The foregoing Underwriting Agreement
is hereby confirmed and accepted as
of the date first above written.

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

As Representative of the several
Underwriters listed on Schedule I

 

 

 

 

 

 

 

 

 

 

 

 

By:

Deutsche Bank Securities Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ C. Mitchell Cox

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

By

/s/ Michael Friezo

 

 

 

 

Authorized Officer

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE I

SCHEDULE OF UNDERWRITERS

Underwriter

 

 

 

 

 

Number of Firm Units
to be Purchased

 

 

 

 

 

 

 

Deutsche Bank Securities Inc.

 

 

 

28,500,000

 

Legend Merchant Group, Inc.

 

 

 

1,200,000

 

Gunnallen Financial, Inc.

 

 

 

300,000

 

 

 

 

 

 

 

Total

 

 

 

30,000,000

 

 

S-I-1


--------------------------------------------------------------------------------


SCHEDULE II

None.

 

S-II-1


--------------------------------------------------------------------------------


SCHEDULE III

SCHEDULE OF INITIAL STOCKHOLDERS

Paul. A. Bragg

Christopher G. DeClaire

Jorge E. Estrada M.

Marcelo D. Guiscardo

John C.G. O’Leary

John Russell

 

S-III-1


--------------------------------------------------------------------------------


EXHIBIT A

Vantage Energy Services, Inc.

Gentlemen:

Reference is made to the Final Prospectus of Vantage Energy Services, Inc. (the
“Company”), dated              , 2007 (the “Prospectus”).  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Prospectus.

We have read the Prospectus and understand that the Company has established a
trust account at Deutsche Bank Trust Company Americas, maintained by Continental
Stock Transfer and Trust Company, acting as Trustee, as described in the
Prospectus (the “Trust Fund”), initially in an amount of $229,400,000 for the
benefit of the public stockholders and that Company may disburse monies from the
Trust Fund only (i) to the public stockholders in the event of the conversion of
their shares or the liquidation of the Company, (ii) to the Company in an
aggregate amount of up to $2,250,000 of interest accrued from the Trust Fund for
working capital or (iii) to the Company after it consummates an initial Business
Combination.

For and in consideration of the Company agreeing to evaluate the undersigned for
purposes of consummating an initial Business Combination with it, the
undersigned hereby agrees that it does not have any right, title, interest or
claim of any kind in or to any monies in the Trust Fund (the “Claim”) and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Fund for any reason whatsoever.

 

 

 

 

 

Print Name of Target Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature of Target Business

 

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

Vantage Energy Services, Inc.

Gentlemen:

Reference is made to Vantage Energy Services, Inc. (the “Company”), dated
               , 2007 (the “Prospectus”).  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Prospectus.

We have read the Prospectus and understand that the Company has established a
trust account at Deutsche Bank Trust Company Americas, maintained by Continental
Stock Transfer and Trust Company, acting as Trustee, as described in the
Prospectus (the “Trust Fund”), initially in an amount of $229,400,000 for the
benefit of the public stockholders and that the Company may disburse monies from
the Trust Fund only (i) to the public stockholders in the event of the
conversion of their shares or the liquidation of the Company, (ii) to the
Company in an aggregate amount of up to $2,250,000 of interest accrued from the
Trust Fund for working capital or (iii) to the Company after it consummates an
initial Business Combination.

For and in consideration of the Company engaging the services of the
undersigned, the undersigned hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in the Trust Fund (the
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, any negotiations, contracts or agreements with the Company
and will not seek recourse against the Trust Fund for any reason whatsoever.

 

 

 

 

 

Print Name of Vendor or Service Provider

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature of Vendor or Service Provider

 

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

Vantage Energy Services, Inc.

Gentlemen:

Reference is made to the final prospectus of Vantage Energy Services, Inc. (the
“Company”), dated              , 2007 (the “Prospectus”).  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Prospectus.

The undersigned hereby acknowledges that the Company has established a trust
account at Deutsche Bank Trust Company Americas, maintained by Continental Stock
Transfer and Trust Company, acting as Trustee, as described in the Prospectus
(the “Trust Fund”), initially in an amount of $229,400,000 for the benefit of
the public stockholders in accordance with and subject to the terms of this
letter.

The undersigned hereby waives any right, title, interest or claim of any kind on
or to any monies in the Trust Fund (the “Claim”) the undersigned may have in the
future as a result of, or arising out of, any contracts or agreements with the
Company and will not seek recourse against the Trust Fund for any reason
whatsoever, except to the extent the undersigned is entitled to be indemnified
by the Company pursuant to the Company’s amended and restated certificate of
incorporation.

The undersigned agrees to indemnify and hold harmless the Company against any
and all loss, liability, claims, damage and expense whatsoever (including, but
not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) which the Company may become subject to as
a result of any claim by (i) any vendor or service provider that is owed money
by the Company for services rendered or products sold to the Company prior to
the initial Business Combination and (ii) prospective target businesses for fees
and expenses of third parties that the Company agreed in writing to pay in the
event the Company does not consummate a Business Combination with such business;
but, in each case, only to the extent such parties have not executed waivers and
only to the extent necessary to ensure that the amount in the Trust Fund is not
reduced. Nothing contained in this paragraph shall be construed to suggest that
the undersigned may be held personally liable for any loss, liability claims,
damage or expense which the Company may become subject to other than as set
forth in the preceding sentence.

 

 

 

 

 

Print Name of Officer/Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature of Officer/Director

 

 

C-1


--------------------------------------------------------------------------------